Judgments and order affirmed, without costs of these appeals to any party. All concur. (Appeals from four judgments of Orleans Trial Term dismissing the complaint as to each of the defendants on motions by the respective defendants at the close of plaintiff’s case, in an action to recover damages for personal injuries alleged to have been sustained by plaintiff as the result of malpractice, improper hospital treatment, and defective medical supplies. Plaintiff also appeals from the order of dismissal as to the defendant Steams Corp.) Present — McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.